DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 1-4,6,8-10 AND 16-18 ARE presented for examination. Claims 5,7,11-15 are withdrawn.
Election/Restrictions
Applicant’s election without traverse of Species of II and claims 1-4,6,8-10 AND 16-18 in the reply filed on 03/11/2022 is acknowledged.
Claims 5,7,11-15 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species I,3 AND 4, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on03/11/2022, election did not specify “traverse or without traverse, therefore, would be considered WITH Traverse and is FINAL.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.
The following title is suggested: “STATOR TOOTH ARRANGEMENT WITH GROOVES AND PROJECTIONS THAT POSITIVELY CONNECT”
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claim 1-4, 6,8-10, and 16-18 are rejected USC 102a1 and USC 102a2 as being anticipated over Wang et al. (US PG PUB 20050212378 hereinafter “Wang”). 
Re-claim 1, Wang discloses a stator tooth (2) arrangement for a stator of an electric machine, (10)  the stator tooth arrangement comprising: a multiplicity of individual teeth (see Fig.2a, 20) arranged in series when viewed in a tangential direction (see Fig.2a); and a connecting device (annotated Fig.3a, annotated Fig.13), wherein individual teeth (20) of the multiplicity of individual teeth which are arranged adjacent to one another are connected positively to one another (see Fig.2, 20 are connected to each other) at respective tooth roots (22, annotated Fig.3a) of the individual teeth by the connecting device (annotated Fig.3a).  

    PNG
    media_image1.png
    508
    468
    media_image1.png
    Greyscale
 

    PNG
    media_image2.png
    432
    527
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    573
    559
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    278
    601
    media_image4.png
    Greyscale


Re-claim 2, Wang discloses the stator tooth arrangement of claim 1, wherein each tooth of the multiplicity of individual teeth comprises a tooth head (26) facing a rotor (14) of the electric machine, a tooth root (22) facing away from the rotor, and a tooth neck (24) arranged between the tooth head and the tooth root (see Fig.14, Fig.3a).  
Re-claim 3, Wang discloses the stator tooth arrangement of claim 1, wherein the connecting device comprises a multiplicity of mutually complementary devices (annotated Fig.3A), wherein each individual tooth of the multiplicity of individual teeth (20) has a complementary device on each side of two tangential sides (both sides of 3A, at 32,34) of the respective tooth root (22) of the individual tooth, 2wherein the individual teeth are arranged in series when viewed in the tangential direction in such a way that the complementary devices on mutually facing tangential sides of two adjacent individual teeth are complementary to one another and bring about a positive connection of the respectively adjacent individual teeth when positioned one inside the other (see Fig.2a and Fig.13, teeth are all in shape with each other).  
Re-claim 4, Wang discloses the stator tooth arrangement of claim 3, wherein a first portion of the multiplicity of mutually complementary devices are groove depressions (32 are grooves), and a second portion of the multiplicity of mutually complementary devices are projections (34 are projections) complementary to the groove depressions (see Fig.13, 34 goes in 32).  
Re-claim 6, Wang discloses the stator tooth arrangement of claim 4, wherein the multiplicity of mutually complementary devices (see Fig.3a) arranged on both tangential sides of the tooth root (22) of each individual tooth are complementary to one another (each side connects to the other side, see Fig.13).  
Re-claim 8, Wang discloses the stator tooth arrangement of claim 3, wherein the multiplicity of mutually complementary devices (see Fig.3a) arranged on both tangential sides of the tooth 
Re-claim 9, Wang discloses the stator tooth arrangement of claim 3, wherein, for at least two adjacent individual teeth (20) of the multiplicity of individual teeth, the complementary devices arranged on the mutually facing tangential sides (annotated Fig.13) of the adjacent individual teeth are configured to form a dovetail joint (annotated Fig.13) with one another.  
Re-claim 10, Wang teaches the stator tooth arrangement of claim 9, wherein the complementary devices (annotated Fig.3a, 3b) on a respective tangential side of a respective tooth root (22) extend in an axial direction (annotated Fig.3b).  
Re-claim 16, Wang discloses a stator a stator of an electric machine (10)  comprising a stator tooth arrangement (see Fig.13) comprising: a multiplicity of individual teeth (see Fig.2a and Fig.13, 20) arranged in series when viewed in a tangential direction (see Fig.2a); and a connecting device (annotated Fig.3a), wherein individual teeth (20) of the multiplicity of individual teeth which are arranged adjacent to one another are connected positively to one another (see Fig.2, 20 are connected to each other) at respective tooth roots (22, annotated Fig.3a) of the individual teeth by the connecting device (annotated Fig.3a).  
Re-claim 17, Wang discloses the stator of claim 16, wherein each tooth of the multiplicity of individual teeth of the stator tooth arrangement comprises a tooth head (26) facing a rotor (14) of the electric machine, a tooth root (22) facing away from the rotor, and a tooth neck (24) arranged between the tooth head and the tooth root (see Fig.14, Fig.3a).  
Re-claim 18, Wang discloses an electric machine comprising: a stator (10); and an internal rotor (14) arranged radially within the stator, wherein the stator comprises a stator tooth (20) arrangement having: a multiplicity of individual teeth arranged in series (annotated Fig.13) when viewed in a tangential direction (annotated Fig.13), wherein each tooth of the multiplicity of individual teeth comprises a tooth head (26) facing a rotor (14) of the electric machine, a tooth root (22) facing away from the rotor, and a tooth neck (24) arranged between the tooth head (26) and the tooth root(22); and a connecting device (annotated Fig.3a, annotated Fig.13), wherein individual teeth of the multiplicity of individual teeth (20) which are arranged adjacent to one another are connected positively (annotated Fig.3a, annotated Fig.13) to one another at the respective tooth roots of the individual teeth by the connecting device (annotated Fig.3a, annotated Fig.13).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Patent 5786651 show same structure as claimed tooth with projection and groove, see Fig.1a, see rest of documents in PTO892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGED M ALMAWRI whose telephone number is (313)446-6565.  The examiner can normally be reached on Monday - Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 5712728188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MAGED M ALMAWRI/Primary Patent Examiner, Art Unit 2834